Exhibit 10.4

 

ACTIVISION BLIZZARD, INC.

AMENDED AND RESTATED

2008 INCENTIVE PLAN

(as amended and restated on June 3, 2010)

 

1.             Purpose.  The purpose of the Amended and Restated Activision
Blizzard, Inc. 2008 Incentive Plan is to attract and retain directors, officers
and other employees of and consultants to Activision Blizzard, Inc., a Delaware
corporation, and its Subsidiaries, and to provide to such persons incentives and
rewards for performance.

 

2.             Definitions.  As used in the Plan:

 

(a)           “Award” means a grant of a Stock Option, SARs, Performance Shares,
Performance Units or a Senior Executive Bonus or a grant or sale of Restricted
Shares, Restricted Share Units or an award contemplated by Section 10.

 

(b)           “Base Price” means the price per share specified in an Evidence of
Award of a Freestanding SAR.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(e)           “Committee” means the Compensation Committee of the Board or such
other committee of the Board responsible for administering the Plan pursuant to
Section 11.

 

(f)            “Common Shares” means the shares of common stock, par value
$0.000001 per share, of the Company or any security into which such Common
Shares may be changed by reason of any transaction or event of the type referred
to in Section 12.

 

(g)           “Company” means Activision Blizzard, Inc., a Delaware corporation,
and its successors.

 

(h)           “Covered Employee” means an “executive officer” of the Company
within the meaning of Rule 3b-7 promulgated under the Exchange Act (or any
successor rule).

 

(i)            “Date of Grant” means the date on which the Committee determines
the terms of an Award (including the number of Common Shares to which it
pertains, if any) or such later (but not earlier) date as may be specified by
the Committee as the date on which such Award becomes effective.

 

(j)            “Deferral Period” means the period of time during which
Restricted Share Units are subject to deferral limitations, as provided in
Section 7.

 

(k)           “Director” means a member of the Board of Directors of the
Company.

 

(l)            “Effective Date” means the date of approval of the Plan by the
Company’s stockholders.

 

(m)          “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee that
sets forth the terms and conditions of Awards. An Evidence of Award may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, with the approval of the Committee, need not be signed by a
representative of the Company or a Participant.

 

(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as such law,
rules and regulations may be amended from time to time.

 

--------------------------------------------------------------------------------


 

(o)           “Exercise Price” means the purchase price per share payable on
exercise of a Stock Option.

 

(p)           “Fiscal Year” means the fiscal year of the Company.

 

(q)           “Freestanding SAR” means a SAR that is not granted in tandem with
a Stock Option.

 

(r)            “Incentive Stock Option” means a Stock Option that is intended to
qualify as an “incentive stock option” under Section 422 of the Code or any
successor provision.

 

(s)           “Management Objectives” means the measurable performance objective
or objectives established pursuant to the Plan for Participants who have
received grants of Senior Executive Plan Bonuses, or, when so determined by the
Committee, Stock Options, SARs, Restricted Shares, Restricted Share Units,
Performance Shares, Performance Units and other Awards pursuant to the Plan.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of a Subsidiary, division, department or function within the Company or a
Subsidiary. The Committee may provide, in connection with the setting of the
Management Objectives, that any evaluation of performance may include or exclude
certain items that may occur during any Fiscal Year, including, without
limitation, the following: (i) asset write downs; (ii) litigation or claim
judgments or settlements; (iii) the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Standards Codification Subtopic 225-20 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report on Form 10-K for the
applicable year; (vi) acquisitions or divestitures; and (vii) foreign exchange
gains and losses. Without limiting the generality of the foregoing, the
Management Objectives applicable to any Award to a Covered Employee which is
intended to be deductible under Section 162(m) of the Code will be based on
specified levels of, or relative peer company, performance in any one or more of
the following objectives, or any combination thereof, as determined by the
Committee in its sole discretion:

 

(A)          Adjusted net earnings

 

(B)           Appreciation in and/or maintenance of the price of Common Shares
(or any other publicly-traded securities of the Company), including, without
limitation, comparisons with various stock market indices

 

(C)           Attainment of strategic and operational initiatives

 

(D)          Budget

 

(E)           Cash flow (including, without limitation, free cash flow)

 

(F)           Cost of capital

 

(G)           Cost reduction

 

(H)          Earnings and earnings growth (including, without limitation,
earnings per share, earnings before taxes, earnings before interest and taxes,
and earnings before interest, taxes, depreciation and amortization)

 

(I)            Maintenance of internal controls over financial reporting and
corporate governance practices

 

(J)            Market share

 

--------------------------------------------------------------------------------


 

(K)          Market value added

 

(L)           Net income

 

(M)         Net sales

 

(N)          Operating profit and operating income

 

(O)          Pretax income before allocation of corporate overhead and bonus

 

(P)           Quality

 

(Q)          Recruitment and development of associates

 

(R)           Reductions in costs

 

(S)           Return on assets and return on net assets

 

(T)           Return on equity

 

(U)          Return on invested capital

 

(V)           Sales and sales growth

 

(W)         Successful acquisition/divestiture

 

(X)          Total stockholder return and improvement of stockholder return

 

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances, render previously
established Management Objectives unsuitable, the Committee may in its
discretion modify such Management Objectives or the related levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code. In such case, the Committee will not make any such
modification of the Management Objectives or the level or levels of achievement
with respect to such Covered Employee.

 

(t)            “Market Value per Share” means, as of any particular date,
(i) one hundred percent (100%) of the closing price per Common Share as reported
on the principal securities exchange, association or quotation system on which
Common Shares are then listed or quoted, or (ii) if clause (i) does not apply,
the fair market value of a Common Share as determined by the Committee.

 

(u)           “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Stock Option.

 

(v)           “Participant” means a person who is selected by the Committee to
receive benefits under the Plan and who is at the time an officer, employee,
consultant, advisor or director of the Company or of any Subsidiary.

 

(w)          “Performance Period” means, in respect of a Performance Share,
Performance Unit or Senior Executive Plan Bonus, a period of time established
pursuant to Section 8 or Section 9, as the case may be, within which the
Management Objectives or, in the case of a Performance Share or Performance
Unit, other performance criteria relating to such Award are to be achieved. The
Performance Period for a Senior Executive Plan Bonus will be the Fiscal Year
and, unless otherwise expressly provided in the Plan, the Performance Period for
all other Awards will be established by the Committee at the time of the Award.

 

--------------------------------------------------------------------------------


 

(x)            “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 8.

 

(y)           “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

 

(z)            “Plan” means this Amended and Restated Activision Blizzard, Inc.
2008 Incentive Plan, as may be amended from time to time.

 

(aa)         “Prior Plan” means any of the following: (i) Activision, Inc. 1998
Incentive Plan, as amended, (ii) Activision, Inc. 1999 Incentive Plan, as
amended, (iii) Activision, Inc. 2001 Incentive Plan, as amended,
(iv) Activision, Inc. 2002 Incentive Plan, as amended, (v) Activision, Inc. 2002
Executive Incentive Plan, as amended, (vi) Activision, Inc. 2002 Studio Employee
Retention Incentive Plan, as amended, (vii) Activision, Inc. 2003 Incentive
Plan, as amended, and (viii) Activision, Inc. 2007 Incentive Plan.

 

(bb)         “Related SAR” means a SAR granted pursuant to Section 5 that is
granted in tandem with a Stock Option.

 

(cc)         “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.

 

(dd)         “Restricted Share Unit” means an award granted pursuant to
Section 7 of the right to receive Common Shares or cash at the end of a
specified period.

 

(ee)         “SAR” or “Share Appreciation Right” means a right granted pursuant
to Section 5 to receive a percentage of the Spread upon exercise, and includes
both Freestanding SARs and Related SARs.

 

(ff)           “Senior Executive Plan Bonus” means an award of annual incentive
compensation made pursuant to and subject to the conditions set forth in
Section 9.

 

(gg)         “Spread” means the excess of the Market Value per Share on the date
when a SAR is exercised over the Exercise Price or Base Price provided for in
the related Stock Option or Freestanding SAR, respectively.

 

(hh)         “Stock Option” means the right to purchase Common Shares upon
exercise of an option granted pursuant to Section 4.

 

(ii)           “Subsidiary” means a corporation, company or other entity (i) at
least 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interests representing the right generally to make
decisions for such other entity are, now or hereafter, owned or controlled,
directly or indirectly, by the Company, except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

 

(jj)           “2007 Plan” means the Activision, Inc. 2007 Incentive Plan.

 

3.             Shares Available Under the Plan.

 

(a)           Subject to adjustment as provided in Section 12, the number of
Common Shares that may be issued or transferred (i) upon the exercise of Stock
Options, (ii) in payment of SARs, (iii) as Restricted

 

--------------------------------------------------------------------------------


 

Shares, (iv) in payment of Restricted Share Units, (v) in payment of Performance
Shares or Performance Units, (vi) in payment of Senior Executive Bonuses,
(vii) as or pursuant to Awards contemplated by Section 10, or (viii) in payment
of dividend equivalents paid with respect to Awards made under the Plan will not
exceed in the aggregate 100,000,000 Common Shares, plus the number of Common
Shares that were reserved for issuance under the Prior Plans, other than the
2007 Plan, that were not subject to outstanding awards on September 27, 2007,
plus the number of Common Shares subject to outstanding awards under the Prior
Plans, other than the 2007 Plan, on September 27, 2007 that became available for
issuance pursuant to the terms of the 2007 Plan prior to the Effective Date,
plus the number of shares subject to awards made under the 2007 Plan that became
available for issuance pursuant to the terms of the 2007 Plan prior to the
Effective Date, minus the number of shares subject to awards issued under the
2007 Plan prior to the Effective Date, which maximum number will be increased by
the following: (A) the number of shares relating to awards outstanding under any
Prior Plan as of the Effective Date that (1) expire, or are forfeited,
terminated or cancelled, without the issuance of shares, (2) are settled in cash
in lieu of shares, or (3) are exchanged prior to the issuance of Common Shares,
for awards not involving Common Shares; and (B) if the exercise price of any
stock option outstanding under any Prior Plan as of the Effective Date is, or
the tax withholding requirements with respect to any award outstanding under any
Prior Plan as of the Effective Date are, satisfied by withholding shares
otherwise then deliverable in respect of the award or the actual or constructive
transfer to the Company of shares already owned, the number of shares equal to
the withheld or transferred shares.

 

(b)           Under the Plan, (i) if all or any portion of an Award expires, or
is forfeited, terminated or cancelled, without the issuance of Common Shares, or
is settled in cash in lieu of Common Shares, or is exchanged with the
Committee’s permission, prior to the issuance of Common Shares, for an Award not
involving Common Shares, the number of Common Shares expired, forfeited,
terminated or cancelled, or settled or exchanged, as the case may be, will again
be available for issuance or transfer under the Plan; (ii) if the Exercise Price
of any Stock Option granted under the Plan is, or the tax withholding
requirements with respect to any Award granted under the Plan are, satisfied
through the withholding by the Company of shares otherwise then deliverable in
respect of such Award or actual or constructive transfer to the Company of
shares already owned, a number of shares equal to such withheld or transferred
shares will again be available for issuance or transfer under the Plan; and
(iii) if a SAR is exercised and settled in Common Shares, a number of shares
equal to the difference between the total number of shares for which the SAR was
exercised and the number of shares actually issued or transferred will again be
available for issuance or transfer under the Plan, with the result being that
only the number of Common Shares actually issued or transferred upon exercise of
the SAR are counted against the maximum number of Common Shares available for
issuance or transfer under the Plan. Shares utilized under the Plan may be
shares of original issuance or treasury shares or a combination of the
foregoing.

 

(c)           Notwithstanding anything in the Plan to the contrary, and subject
to adjustment as provided in Section 12:

 

(i)                                     The number of Common Shares actually
issued or transferred by the Company upon the exercise of Incentive Stock
Options will not exceed that number of shares equal to the sum of 70,000,000 and
the number of shares available for grant under the 2007 Plan at the time the
2008 Plan is approved by stockholders in the aggregate.

 

(ii)                                  The number of Common Shares actually
issued or transferred by the Company as or pursuant to Awards other than Options
or SARs will not exceed 50,000,000 in the aggregate, including no more than
20,000,000 in the aggregate as or pursuant to Awards granted under Section 10.

 

(iii)                               The number of shares issuable or
transferable in respect of Stock Options and SARs granted to any one Participant
in a single Fiscal Year may not exceed 4,000,000 in the aggregate.

 

(iv)                              The number of (A) Restricted Shares granted to
any one Participant in a single Fiscal Year and (B) Common Shares issuable or
transferable in respect of Restricted Share Units granted to such Participant in
such Fiscal Year, may not exceed 2,000,000 in the aggregate.

 

--------------------------------------------------------------------------------


 

(v)                                 The number of Performance Shares granted to
any one Participant in a single Fiscal Year may not exceed 3,000,000 in the
aggregate.

 

(vi)                              The value of Performance Units granted to any
one Participant in a single Fiscal Year may not exceed $6,000,000 in the
aggregate (with the value of any such award to be determined as of the date of
such award).

 

(vii)                           The amount of any Senior Executive Plan Bonuses
paid to any one Participant for any single Fiscal Year may not exceed $6,000,000
in the aggregate.

 

(viii)                        The number of Common Shares issuable or
transferable in respect of Awards contemplated by Section 10 granted to any one
Participant in a single Fiscal Year may not exceed 3,000,000 in the aggregate.
The value of any Awards contemplated by Section 10 that do not involve the
issuance or transfer of Common Shares granted to any one Participant in a single
Fiscal Year may not exceed $6,000,000 in the aggregate (with the value of any
such award to be determined as of the date of such award).

 

(d)           If a Participant has elected to give up the right to receive
compensation in exchange for Common Shares based on fair market value, such
Common Shares will not count against the number of shares available in
Section 3(a) above.

 

4.             Stock Options.  The Committee may, from time to time and upon
such terms and conditions as it may determine, authorize the grant to
Participants of options to purchase Common Shares. Each such grant may utilize
any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

 

(a)           Each grant will specify the number of Common Shares to which it
pertains.

 

(b)           Each grant will specify an Exercise Price per share, which may not
be less than the Market Value per Share on the Date of Grant.

 

(c)           Each grant may specify that the Exercise Price will be payable
(i) by bank check or certified check or by wire transfer of immediately
available funds, (ii) through the delivery of irrevocable instructions, in form
acceptable to the Company, to a brokerage firm approved by the Optionee to sell
some or all of the Common Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate Exercise Price of the Common Shares being
purchased, (iii) by a combination of such methods of payment, or (iv) by such
other methods as may be approved by the Committee.

 

(d)           Successive grants may be made to the same Participant whether or
not any Stock Options previously granted to such Participant remain unexercised.

 

(e)           Each grant will specify the period or periods of continuous
employment or other service by the Optionee with the Company or a Subsidiary
that is necessary before the Stock Options or installments thereof will become
exercisable. A grant of Stock Options may provide for the accelerated vesting
and exercisability of all or a portion of such Stock Options in the event of the
retirement, death, disability or other termination of the Optionee’s service or
a change of control of the Company or a Subsidiary (or other similar transaction
or event).

 

(f)            A grant of Stock Options may specify Management Objectives or
other performance criteria that must be achieved as a condition to the exercise
of such rights or that may result in the accelerated exercisability of such
rights.

 

--------------------------------------------------------------------------------


 

(g)           Stock Options may be (i) options that are intended to qualify
under the Code as Incentive Stock Options, (ii) options that are not intended to
so qualify, or (iii) combinations of the foregoing.

 

(h)           The exercise of a Stock Option will result in the cancellation on
a share- for-share basis of any Related SAR authorized under Section 5.

 

(i)            No Stock Option will be exercisable more than 10 years from the
Date of Grant.

 

(j)            Each grant of Stock Options will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to the Plan and will contain such
terms and provisions, consistent with the Plan, as the Committee may approve
from time to time. In addition, notice of each grant of Stock Options will be
given to the Optionee no more than one week after the Date of Grant.

 

(k)           Each Optionee is responsible for complying with all laws and
regulations applicable to recipients and holders of Stock Options, including any
applicable federal or state securities laws, and any Company policy or procedure
that pertains to the trading of the Company’s securities. The Company will adopt
or maintain policies and procedures to notify Optionees of their obligations
under such laws, regulations, policies and procedures and will monitor
Optionees’ compliance therewith.

 

5.             SARs.  The Committee may also authorize the grant to any Optionee
of Related SARs in respect of Stock Options granted hereunder and the grant to
any Participant of Freestanding SARs. A Related SAR will be a right of the
Optionee, exercisable by surrender of the related Stock Option, to receive from
the Company an amount determined by the Committee, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.
Related SARs must be granted concurrently with the related Stock Option. A
Freestanding SAR will be a right of the Participant to receive from the Company
an amount determined by the Committee, which will be expressed as a percentage
of the Spread (not exceeding 100 percent) at the time of exercise. Each grant of
SARs may utilize any or all of the authorizations, and will be subject to all of
the requirements, contained in the following provisions:

 

(a)           Each grant will specify the number of Common Shares to which it
pertains.

 

(b)           Each grant of Freestanding SARs will specify the Base Price, which
may not be less than the Market Value per Share on the Date of Grant.

 

(c)           Upon exercise, each SAR will be payable in Common Shares having an
aggregate Market Value per Share equal to the Spread (or the designated
percentage of the Spread).

 

(d)           A grant may specify that the amount payable on exercise of a SAR
may not exceed a maximum specified by the Committee at the Date of Grant.

 

(e)           A grant may specify waiting periods before exercise and
permissible exercise dates or periods.

 

(f)            A grant may specify that the exercisability of a SAR may be
conditioned on, or may be accelerated in whole or in part in the event of, the
retirement, death, disability or other termination of the Participant’s service
or a change of control of the Company or a Subsidiary (or other similar
transaction or event).

 

(g)           A grant of SARs may specify Management Objectives or other
performance criteria that must be achieved as a condition of the exercise of
such SARs or that may result in the accelerated exercisability of such SARs.

 

(h)           Each grant of SARs will be evidenced by an Evidence of Award,
which Evidence of Award will describe such SARs, identify the related Stock
Options (if applicable), and contain such other terms and provisions, consistent
with the Plan, as the Committee may approve from time to time.

 

--------------------------------------------------------------------------------


 

(i)            A grant of Related SARs will provide that such Related SARs may
be exercised only at a time when the related Stock Option is also exercisable
and at a time when the Spread is positive, and by surrender of the related Stock
Option for cancellation. Successive grants of Related SARs may be made to the
same Participant regardless of whether any Related SARs previously granted to
the Participant remain unexercised.

 

(j)            Successive grants of Freestanding SARs may be made to the same
Participant regardless of whether any Freestanding SARs previously granted to
the Participant remain unexercised.

 

(k)           No Freestanding SAR granted under the Plan may be exercised more
than 10 years from the Date of Grant.

 

6.             Restricted Shares.  The Committee may also authorize the grant or
sale of Restricted Shares to Participants. Each such grant or sale will
constitute an immediate transfer of the ownership of Common Shares to the
Participant in consideration of the performance of services or other benefit to
the Company, entitling such Participant to voting, dividend and other ownership
rights, but subject to the substantial risk of forfeiture (within the meaning of
Section 83 of the Code) and restrictions on transfer hereinafter referred to.
Each such grant or sale may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

 

(a)           Each grant will specify the number of Common Shares to which it
pertains.

 

(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by the Participant that is less
than the Market Value per Share at the Date of Grant.

 

(c)           Each such grant or sale will specify the period or periods of
continuous employment or other service by the Participant with the Company or a
Subsidiary (or other risk of forfeiture) that must be satisfied before the
restrictions described in Section 6(c) will lapse and the Restricted Shares will
become vested, and/or may provide that all or a portion of the restrictions on
the Restricted Shares will lapse upon the achievement of Management Objectives
or other performance criteria (as provided in Section 6(d) below).

 

(d)           Each such grant or sale will provide that, during the period for
which the risk of forfeiture continues, the transferability of the Restricted
Shares will be prohibited or restricted in the manner and to the extent
prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

 

(e)           A grant of Restricted Shares may specify Management Objectives or
other performance criteria that, if achieved, will result in the lapse or early
lapse of the restrictions applicable to all or a portion of such Restricted
Shares. Each grant may specify in respect of such Management Objectives or other
performance criteria a minimum acceptable level of achievement and may set forth
a formula for determining the number of Restricted Shares with respect to which
restrictions will lapse if performance is at or above the minimum level, but
falls short of maximum achievement of the specified Management Objectives or
criteria.

 

(f)            Notwithstanding anything to the contrary contained in the Plan, a
grant or sale of Restricted Shares may provide for the acceleration in whole or
in part of the lapse of the restrictions on the Restricted Shares in the event
of the retirement, death, disability or other termination of the Participant’s
service or a change of control of the Company or a Subsidiary (or other similar
transaction or event).

 

(g)           A grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Shares, which may be subject to the same restrictions as the
underlying Award.

 

--------------------------------------------------------------------------------


 

(h)           Each grant or sale of Restricted Shares will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
the Plan, as the Committee may approve. Unless otherwise directed by the
Committee, all Restricted Shares will be held in custody by the Company or its
transfer agent and registrar until all restrictions thereon have lapsed.

 

7.             Restricted Share Units.  The Committee may also authorize the
grant or sale of Restricted Share Units to Participants. Each such grant or sale
will constitute the agreement by the Company to deliver Common Shares or cash to
the Participant in the future in consideration of the performance of services or
other benefit to the Company, but subject to the fulfillment of such conditions
(which may include the achievement of Management Objectives or other performance
criteria) during the Deferral Period as the Committee may specify. Each such
grant or sale may utilize any or all of the authorizations, and will be subject
to all of the requirements, contained in the following provisions:

 

(a)           Each grant will specify the number of Common Shares to which it
pertains.

 

(b)           Each grant may specify in respect of such Management Objectives or
other performance criteria a minimum acceptable level of achievement and may set
forth a formula for determining the number of Restricted Share Units which will
vest if performance is at or above the minimum level, but falls short of maximum
achievement of the specified Management Objectives or criteria.

 

(c)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.

 

(d)           Notwithstanding anything to the contrary contained in the Plan, a
grant or sale may provide for the accelerated vesting of Restricted Share Units
and the lapse or other modification of the Deferral Period in whole or in part
in the event of the retirement, death, disability or other termination of the
Participant’s service or a change of control of the Company or a Subsidiary (or
other similar transaction or event).

 

(e)           During the Deferral Period, the Participant will have no rights of
ownership in the Restricted Share Units and will have no right to vote Common
Shares underlying the Restricted Share Units, but an Evidence of Award may
authorize the payment of dividend equivalents on such Restricted Share Units on
either a current or deferred or contingent basis, either in cash or in Common
Shares.

 

(f)            Each grant or sale will specify the time and manner of payment of
the Restricted Share Units that have been earned. A grant or sale may specify
that the amount payable with respect thereto may be paid by the Company in cash,
in Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Committee the right to elect among those
alternatives.

 

(g)           Each grant or sale of Restricted Share Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
the Plan, as the Committee may approve from time to time.

 

8.             Performance Shares and Performance Units.  The Committee may also
authorize the grant of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management Objectives or
other performance criteria during the Performance Period. Each such grant may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

 

(a)           Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the Award under Section 162(m) of the Code.

 

(b)           The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time as will be determined by the
Committee at the Date of Grant, which may be subject to earlier lapse or other
modification in the event of the retirement, death, disability or other
termination of the Participant’s service or a change of control of the Company
or a Subsidiary (or other similar transaction or event).

 

--------------------------------------------------------------------------------


 

(c)           A grant of Performance Shares or Performance Units will specify
Management Objectives or other performance criteria which, if achieved, will
result in payment or early payment of the Award, and each grant may specify in
respect of such specified Management Objectives or other performance criteria a
level or levels of achievement and will set forth a formula for determining the
number of Performance Shares or Performance Units that will be earned if
performance is at or above the minimum level or levels, but falls short of
maximum achievement of the specified Management Objectives or criteria.

 

(d)           Each grant will specify the time and manner of payment of
Performance Shares or Performance Units that have been earned. A grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in Common Shares or in any combination thereof and may either grant to
the Participant or retain in the Committee the right to elect among those
alternatives.

 

(e)           A grant of Performance Shares may specify that the amount payable
with respect thereto may not exceed a maximum specified by the Committee at the
Date of Grant. A grant of Performance Units may specify that the amount payable
or the number of Common Shares issued with respect thereto may not exceed
maximums specified by the Committee at the Date of Grant.

 

(f)            The Committee may, at the Date of Grant of Performance Shares,
provide for the payment of dividend equivalents to the holder thereof on either
a current or deferred or contingent basis, either in cash or in Common Shares.

 

(g)           Each grant of Performance Shares or Performance Units will be
evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with the Plan, as the Committee may approve from time to
time.

 

9.             Senior Executive Plan Bonuses.  The Committee may from time to
time authorize the payment of annual incentive compensation to a Participant who
is a Covered Employee, which incentive compensation will become payable upon
achievement of specified Management Objectives. Subject to Section 3(b)(vii),
Senior Executive Plan Bonuses will be payable upon such terms and conditions as
the Committee may determine in accordance with the following provisions:

 

(a)           No later than 90 days after the first day of the Fiscal Year, the
Committee will specify the Management Objectives that, if achieved, will result
in the payment of a Senior Executive Plan Bonus for such Fiscal Year.

 

(b)           Following the close of the Fiscal Year, the Committee will certify
in writing whether the specified Management Objectives have been achieved.
Approved minutes of a meeting of the Committee at which such certification is
made will be treated as written certification for this purpose. The Committee
will also specify the time and manner of payment of a Senior Executive Plan
Bonus which becomes payable, which payment may be made in (i) cash, (ii) Common
Shares having an aggregate Market Value per Share equal to the aggregate value
of the Senior Executive Plan Bonus which has become payable, or (iii) any
combination thereof, as determined by the Committee in its discretion at the
time of payment.

 

(c)           The Committee may provide that, if a change in control of the
Company occurs during a Performance Period, the Senior Executive Plan Bonus
payable to each Participant for the Performance Period will be determined at the
highest level of achievement of the Management Objectives, without regard to
actual performance and without proration for less than a full Performance
Period. In such event, the Senior Executive Plan Bonus will be paid at such time
following the change in control as the Committee determines in its discretion,
but in no event later than 30 days after the date of an event which results in a
change in control.

 

--------------------------------------------------------------------------------


 

(d)           Each grant may be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the Participant’s
termination of employment by reason of retirement, death, disability or
otherwise.

 

10.           Other Awards.

 

(a)           In addition to Stock Options, SARs, Performance Shares,
Performance Units, Restricted Shares, Restricted Share Units and Senior
Executive Plan Bonuses, the Committee may, subject to limitations under
applicable law, make other Awards (i) that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of such shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Shares, purchase rights for
Common Shares, (ii) with value and payment contingent upon performance of the
Company or specified Subsidiaries or other business units thereof or any other
factors designated by the Committee (including, without limitation, achievement
of Management Objectives), or (iii) valued by reference to the book value of
Common Shares or the value of securities of, or the performance of specified
Subsidiaries or other business units of the Company. The Committee will
determine the terms and conditions of such Awards. Common Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 10 will be purchased for such consideration, paid for at such time, by
such methods, and in such forms, including, without limitation, cash, Common
Shares, other Awards, notes or other property, as the Committee determines.

 

(b)           Cash awards, as an element of or a supplement to any other Award
made under the Plan, may also be made pursuant to this Section 10.

 

(c)           The Committee may grant Common Shares as a bonus, or may make
other Awards in lieu of obligations of the Company or a Subsidiary to pay cash
or deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as are determined by the Committee from time
to time.

 

11.           Administration of the Plan.

 

(a)           The Plan will be administered by the Committee. The composition of
the Committee will comply with applicable independence requirements under the
rules and regulations of any securities exchange, association or quotation
system on which Common Shares are then listed or quoted, and the Board will also
consider the advisability of appointing to the Committee members who satisfy the
requirements of (i) the definition of the term “non-employee director” used
Rule 16b-3 promulgated under the Exchange Act and (ii) the definition of the
term “outside director” used in Section 162(m) of the Code.

 

(b)           The Committee may from time to time delegate all or any part of
its authority under the Plan to a subcommittee of the Committee or to any other
committee of the Board or a subcommittee thereof. To the extent of any such
delegation, references in the Plan to the Committee will be deemed to be
references to such committee or subcommittee.

 

(c)           Notwithstanding any other provision of the Plan, any Award to a
member of the Committee must be approved by the Board to be effective.

 

(d)           The Committee will have sole discretion to (i) interpret any
provision of the Plan or an Evidence of Award, (ii) make any determination
necessary or advisable for the administration of the Plan and Awards hereunder,
and (iii) waive any condition or right of the Company under an Award or
discontinue or terminate an Evidence of Award. Without intending to limit the
generality or effect of the foregoing, any decision or determination made by the
Committee with respect to the Plan or an Award, including whether to grant or
withhold any required consent, will be made by the Committee in its sole and
absolute discretion, subject to the terms of the Plan. The interpretation and
construction by the Committee of any provision of the Plan or of any Evidence of
Award and any determination by the Committee pursuant to any provision of the
Plan or of any such Evidence of Award will be final and conclusive.

 

--------------------------------------------------------------------------------


 

(e)           The Committee may delegate to one or more of its members or to one
or more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, or
any person to whom duties or powers have been so delegated, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan. Without limiting the foregoing and
subject to applicable law, the Committee may, by resolution, authorize one or
more officers of the Company to do one or both of the following on the same
basis as the Committee: (i) designate employees to be recipients of Awards under
the Plan; and (ii) determine the size of any such Awards; provided, however,
that (A) the Committee will not delegate such responsibilities to any such
officer for Awards to an executive officer or any person subject to
Section 162(m) of the Code; (B) the resolution providing for such authorization
sets forth the total number of Common Shares such officer(s) may grant; and
(C) the officer(s) will report periodically to the Committee regarding the
nature and scope of the Awards made pursuant to the authority delegated.

 

12.           Adjustments.  The Committee will make or provide for such
adjustments in the number of Common Shares authorized under Section 3, in the
number of Common Shares covered by outstanding Awards, in the Exercise Price of
outstanding Stock Options and any amounts payable for Common Shares under other
outstanding Awards, in the Base Price of outstanding SARs, and in the kind of
shares covered thereby, as is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, extraordinary dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any change of control, merger, consolidation, spin-off,
split- off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for any
or all outstanding Awards under the Plan such alternative consideration
(including, without limitation, cash), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced. The Committee will also make or provide for
such adjustments in the numbers of shares specified in Section 3(c) as the
Committee in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 12;
provided, however, that any such adjustment to the numbers specified in
Sections 3(c)(i) and 3(c)(ii) will be made only if and to the extent that
(i) such adjustment would not cause any option intended to qualify as an
Incentive Stock Option to fail to so qualify and (ii) such adjustment would not
result in negative tax consequences under Section 409A of the Code. Without
limiting the generality of the foregoing, in the event that the Company issues
warrants or other rights to acquire Common Shares on a pro rata basis to all
stockholders, the Committee will make such adjustments in the number of Common
Shares authorized under the Plan and in the limits contained herein as it may
deem to be equitable, including, without limitation, proportionately increasing
the number of authorized Common Shares or any such limit.

 

13.           Non U.S. Participants.  In order to facilitate the making of any
grant or combination of grants under the Plan, the Committee may provide for
such special terms for Awards to Participants who are foreign nationals or who
are employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of the Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of the Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as the Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of the Plan as then
in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

 

14.           Transferability.

 

(a)           Except as provided below or as otherwise determined by the
Committee, (i) no Award will be transferable by a Participant except by will or
the laws of descent and distribution and (ii) Stock

 

--------------------------------------------------------------------------------


 

Options and SARs will be exercisable during the Participant’s lifetime only by
the Participant or, in the event of the Participant’s legal incapacity to do so,
by the Participant’s guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.
With the consent of the Company, which may be granted or withheld in its sole
and absolute discretion, a Participant may transfer an Award for estate planning
purposes or pursuant to a domestic relations order; provided that such
transferee will be bound by and subject to all of the terms and conditions of
the Plan and the Evidence of Award relating to the Award and executes an
agreement satisfactory to the Company evidencing such obligations; and provided
further that such Participant will remain bound by the terms and conditions of
the Plan. Notwithstanding the foregoing, no Stock Option that is intended to be
an Incentive Stock Option or any Related SAR granted in tandem therewith may be
transferred.

 

(b)           The Committee may specify at the Date of Grant that part or all of
the Common Shares that are (i) to be issued or transferred by the Company upon
the exercise of Stock Options or SARs, upon the termination of the Deferral
Period applicable to Restricted Share Units or upon payment under any grant of
Performance Shares, Performance Units or a Senior Executive Plan Bonus or
(ii) no longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6, will be subject to further restrictions on
transfer.

 

15.           Withholding Taxes.  To the extent that the Company or a Subsidiary
is required to withhold federal, state, local or foreign taxes in connection
with any payment made or benefit realized by a Participant or other person under
the Plan, and the amounts available to the Company or Subsidiary for such
withholding are insufficient, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld, which arrangements (in the discretion of
the Committee) may include relinquishment of a portion of such benefit.

 

16.           Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that the Plan and any Awards hereunder comply with
the provisions of Section 409A of the Code. The Plan and any Awards hereunder
will be administrated in a manner consistent with this intent, and any provision
that would cause the Plan or any Award to fail to satisfy Section 409A of the
Code will have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without the consent of
Participants). Any reference in the Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

17.           Amendments.

 

(a)           The Committee may at any time and from time to time amend or
suspend the Plan in whole or in part; provided, however, that, if an amendment
must be approved by the stockholders of the Company in order to comply with
applicable legal requirements or the requirements of the principal securities
exchange, association or quotation system on which the Common Shares are then
listed or quoted, then such amendment will be subject to stockholder approval
and will not be effective unless and until such approval has been obtained.
Without intending to limit the generality or effect of the foregoing, if an
amendment to the Plan would increase the number of Common Shares that may be
issued or transferred upon the exercise of Incentive Stock Options, then such
amendment will be subject to stockholder approval and will not be effective
unless and until such approval has been obtained.

 

(b)           The Committee will not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Stock
Option or SAR to reduce the Exercise Price or Base Price. Furthermore, no Stock
Option or SAR will be cancelled and replaced with Awards having a lower Exercise
Price or Base Price without further approval of the stockholders of the Company.
This Section 17(b) is intended to prohibit the repricing of “underwater” Stock
Options and SARs and will not be construed to prohibit the adjustments provided
for in Section 12.

 

--------------------------------------------------------------------------------


 

(c)           Subject to Section 17(b) hereof, the Committee may amend the terms
of any Award under the Plan prospectively or retroactively, except in the case
of a Covered Employee where such action would result in the loss of the
otherwise available exemption of the Award under Section 162(m) of the Code. In
such case, the Committee will not make any modification of the Management
Objectives or the level or levels of achievement with respect to such Covered
Employee. Subject to Section 12, no amendment to any Award may materially and
adversely affect the rights of any Participant taken as a whole without his or
her consent.

 

(d)           If permitted by Section 409A of the Code, in case of termination
of employment by reason of the death, disability or normal or early retirement,
or in the case of unforeseeable emergency or other special circumstances, of a
Participant who holds a Stock Option or SAR not immediately exercisable in full,
or any Restricted Shares as to which the risk of forfeiture or the prohibition
or restriction on transfer has not lapsed, or any Restricted Share Units as to
which the Deferral Period has not been completed, or any Performance Shares or
Performance Units which have not been fully earned, or any other Award made
pursuant to Section 10 subject to any vesting schedule or transfer restriction,
or who holds Common Shares subject to any transfer restriction imposed pursuant
to Section 12(b), the Committee may, in its sole discretion, accelerate the time
at which such Stock Option, SAR or other Award may be exercised, the time at
which such risk of forfeiture or prohibition or restriction on transfer will
lapse, the time when such Deferral Period will end, the time at which such
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate, or may waive any
other limitation or requirement under any such Award.

 

(e)           The Committee may, in its discretion, terminate the Plan at any
time. Termination of the Plan will not affect the rights of Participants or
their successors under any Awards outstanding hereunder and not exercised in
full on the date of termination.

 

18.           Governing Law.  The Plan and all Awards and actions taken
thereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

 

19.           Term of Plan.  The Plan will be effective as of the Effective
Date. No Award will be made under the Plan more than 10 years after the
Effective Date, but all Awards made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of the Plan.

 

20.           Miscellaneous Provisions.

 

(a)           The Company will not be required to issue any fractional Common
Shares pursuant to the Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

 

(b)           The Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or a
Subsidiary, nor will it interfere in any way with any right the Company or a
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time. Except as specifically provided by the Committee, the
Company will not be liable for the loss of existing or potential profit with
respect to an Award hereunder in the event of termination of employment or other
relationship, even if the termination is in violation of an obligation of the
Company or a Subsidiary to the Participant. The Committee’s making of an Award
to a Participant hereunder will not confer upon the Participant any right to
receive any other Awards hereunder or under any other plan or arrangement.

 

(c)           Any Evidence of Award may provide for the effect on any Common
Shares issued or other payment made with respect to the Award of any conduct of
the Participant determined by the Committee to be injurious, detrimental or
prejudicial to the Company or any Subsidiary.

 

(d)           Notwithstanding any other provision of the Plan or any Award to
the contrary, no Award may be effectuated, through exercise by the holder
thereof or otherwise, if the delivery of cash or stock to the holder of such
Award pursuant to the terms thereof would be, based on advice of counsel to the

 

--------------------------------------------------------------------------------


 

Company, contrary to law or the regulations of any duly constituted authority
having jurisdiction over the Plan. Notwithstanding any other provision of the
Plan to the contrary, each issuance of Common Shares to a Participant pursuant
to the Plan or an Award will be made for such consideration as is required by
applicable law to ensure that such Common Shares are validly issued, fully paid
and nonassessable upon such issuance.

 

(e)           Absence on leave approved by a duly constituted officer of the
Company or a Subsidiary will not be considered interruption or termination of
service of any employee for any purposes of the Plan or an Award, except that no
Award may be made to an employee while he or she is absent on leave.

 

(f)            No Participant will have any rights as a stockholder with respect
to any Common Shares subject to an Award made to him or her under the Plan prior
to the date as of which he or she is actually recorded as the holder of such
Common Shares upon the stock records of the Company.

 

(g)           The Committee may condition any Award or combination of Awards
authorized under the Plan on the surrender or deferral by the Participant of his
or her right to receive a cash bonus or other compensation otherwise payable by
the Company or a Subsidiary to the Participant.

 

(h)           If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, will be stricken and the remainder of
the Plan will remain in full force and effect.

 

(i)            Each individual who is or has been a member of the Board or a
committee appointed by the Board will be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid in
settlement thereof with the Company’s approval, or paid in satisfaction of any
judgment in any such action, suit or proceeding against the individual, provided
the Company is given the opportunity, at its own expense, to handle and defend
such claim, action, suit or proceeding before the individual undertakes to
handle and defend such claim, action, suit or proceeding on his or her own
behalf, unless such loss, cost, liability or expense is a result of such
individual’s own willful misconduct or except as expressly provided by statute.
The foregoing right of indemnification will not be exclusive of any other rights
of indemnification to which such individuals may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

--------------------------------------------------------------------------------